                Case 3:20-cv-06788-WHO Document 3 Filed 09/29/20 Page 1 of 2


     JENNER & BLOCK LLP
 1
     TODD C. TORAL (SBN 197707)
 2   ttoral@jenner.com
     633 West 5th Street
 3   Los Angeles, CA 90071-2054
     Telephone: (213) 239-5100
 4   Facsimile: (213) 239-5199
 5
     BRIAN J. FISCHER (pro hac vice application to be filed)
 6   bfischer@jenner.com
     RÉMI J.D. JAFFRÉ (pro hac vice application to be filed)
 7   rjaffre@jenner.com
     919 Third Avenue
 8   New York, NY 10022-3908
 9   Telephone: (212) 891-1600
     Facsimile: (212) 891-1699
10
     Attorneys for Empros Capital LLC
11

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                        SAN FRANCISCO DIVISION
15
     EMPROS CAPITAL LLC, a California Limited            Case No.: 3:20-cv-6788
16   Liability Company,
17                               Plaintiff,              PLAINTIFF EMPROS CAPITAL LLC’S
                                                         CORPORATE DISCLOSURE STATEMENT
18         v.                                            AND CERTIFICATION OF INTERESTED
                                                         ENTITIES OR PERSONS
19   GARY ROSENBACH, an individual,
20                               Defendant.
21

22

23

24

25
26

27

28


                         PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                                       CASE NO. 3:20-cv-6788
               Case 3:20-cv-06788-WHO Document 3 Filed 09/29/20 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Empros Capital LLC, by its undersigned

 2   counsel, certifies that Empros Capital LLC has no parent corporation, and no publicly held corporation

 3   owns 10% or more of its stock.

 4          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons, associations

 5   of persons, firms, partnerships, corporations (including parent corporations) or other entities (i) have a

 6   financial interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a non-

 7   financial interest in that subject matter or in a party that could be substantially affected by the outcome of

 8   this proceeding:

 9                 Fishman Enterprises LLC: sole member of Empros Capital LLC, and

10                 Alex Fishman: sole member of Fishman Enterprises LLC.

11

12    Dated: September 29, 2020                                      JENNER & BLOCK LLP

13
                                                               By:
14                                                                   TODD C. TORAL
15                                                                   Attorneys for Empros Capital LLC
16

17

18

19

20
21

22

23

24

25

26

27

28
                                                       1
                           PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                                         CASE NO. 3:20-cv-6788
